   Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 1 of 9 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION


STELLA ALLEN,

       Plaintiff,                                        CASE NO.:   3:19-CV-897-RGJ

-VS-                                                     JURY TRIAL DEMANDED

FIRST ADVANTAGE BACKGROUND
SERVICES CORPORATION and OMNI
HOTELS MANAGEMENT
CORPORATION,

       Defendants.
                                                 /

                                            COMPLAINT

        COMES NOW, Plaintiff, Stella Allen, by and through her undersigned counsel, and sues

Defendants, First Advantage Background Services Corporation. (hereinafter “First Advantage”),

and Omni Hotels Management Corporation (hereinafter “Omni”) (collectively “Defendants”)

and in support thereof respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C.

§ 1681 et seq. (“FCRA”).

                                   PRELIMINARY STATEMENT

        1.          This is an action for actual damages, statutory damages, punitive damages, costs

and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”).

        2.          The FCRA was enacted to promote the accuracy, fairness, and privacy of

consumer information contained in the files of consumer reporting agencies and in doing so

promoted the efficiency and public confidence in the banking system.




                                                     1
    Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 2 of 9 PageID #: 2




        3.     The Defendants have violated the FCRA with respect to Plaintiff by failing to

provide Plaintiff with: (a) a pre-adverse action disclosure which includes a copy of her consumer

report obtained from First Advantage and a description in writing of her rights under the FCRA;

and (b) a pre-adverse action opportunity to dispute the accuracy of the reported information. First

Advantage failed to maintain and follow strict procedures regarding the accuracy of information

when preparing and furnishing Omni a report regarding Plaintiff.

                                 JURISDICTION AND VENUE

        4.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1337(a)

under 15 U.S.C. §1681p with respect to Plaintiff’s FCRA claims.

        5.     Venue is proper as a substantial part of the events or omissions giving rise to the

claims occurred in this judicial district. 28 U.S.C. § 1391(b)(2)

                                            PARTIES

        6.     Plaintiff is a natural persona, who at all times relevant resided in this judicial

district.

        7.     At all relevant times and cited herein, Plaintiff was a consumer as defined by 15

U.S.C. § 1681(a)(b) and (c).

        8.     Plaintiff is a person as defined by 15 U.S.C. § 1681(a)(b).

        9.     Upon information and belief, First Advantage is a corporation doing business in

the State of Kentucky from its principal place of business located at 1 Concourse Parkway NE,

Suite 200, Atlanta, Georgia, 30328, and through its registered agent, Corporation Service

Company, 421 West Main St., Frankfort, Kentucky, 40601.




                                                 2
   Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 3 of 9 PageID #: 3




        10.    Upon information and belief, Omni is a corporation doing business in the State of

Kentucky from its principal place of business located at 4001 Maple Avenue, Suite 600, Dallas,

Texas, 75219, and through its registered agent, Corporation Service Company, 421 West Main

St., Frankfort, Kentucky, 40601.

                                   FACTUAL ALLEGATIONS

        11.    On or about March 2019, Plaintiff submitted an application for employment with

Omni.

        12.    Omni brought Plaintiff in for an interview shortly thereafter.

        13.    After the interview had concluded the manager with Omni made Plaintiff a verbal

offer for a position within Omni as a housekeeper.

        14.    Sometime thereafter, Omni requested a consumer report containing information

on Plaintiff from First Advantage. First Advantage is a consumer reporting agency as defined in

15 U.S.C. § 1681a(d)(1). First Advantage prepared the requested consumer report and delivered

it to Omni.

        15.    Two to three weeks later, Omni called Plaintiff and told her they would not be

able to hire because of her background check.

        16.    In April of 2019, Plaintiff was able to obtain her background check from First

Advantage.

        17.    The consumer report provided by First Advantage to Omni contained inaccurate

information, including but not limited to, a criminal history that does not belong to the Plaintiff.




                                                  3
   Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 4 of 9 PageID #: 4




         18.   The background report prepared by First Advantage and used by Omni is a

“consumer report” within the meaning of 15 U.S.C. §1681a(d) and §1681b(a)(3)(F)(i) in that it

was a:

                      “written…communication of any information by a
                      consumer reporting agency bearing on a
                      consumer’s…character, general reputation, personal
                      characteristics, or mode of living which is used or
                      expected to be used or collected in whole or in part
                      for the purpose of serving as a factor in establishing
                      the consumer’s eligibility.”

         19.   Furthermore, the report from First Advantage concluded by stating the Plaintiff

was “INELIGIBLE”.

                                    Requirements of the FCRA

         20.   Pursuant to 15 U.S.C. § 1681b(b)(3), the FCRA requires that prior to taking any

adverse action against an employee or employment applicant based on information contained in

a consumer report obtained from a consumer reporting agency, an employer must provide the

employee or employment applicant with: (a) a pre-adverse action disclosure which includes a

copy of the employee’s consumer report obtained from a consumer reporting agency and a

description in writing of the employee’s rights under the FCRA; and (b) a pre-adverse action

opportunity to dispute the accuracy of the reported information before any adverse action is

taken. Pursuant to 15 U.S.C. § 1681a(d), the definition of a “consumer report” for purposes of

the FCRA includes a criminal background check used for employment purposes. Pursuant to 15

U.S.C. § 1681a(k), the definition of “adverse action” for purposes of the FCRA includes “a

denial of employment or any other decision for employment purposes that adversely affects any

current or prospective employee.”




                                                4
   Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 5 of 9 PageID #: 5




       21.     On information and belief, Omni has a nationwide policy and practice of

requesting that First Advantage or other consumer reporting agencies provide it with consumer

reporting containing background information on all employees and employment applicants and

of taking adverse employment action based on information contained in those reports without

providing employees or employment applicants: (a) a pre-adverse action disclosure containing a

copy of the consumer report obtained from the consumer reporting agency and a description in

writing of the employee’s rights under the FCRA; or (b) a pre-adverse action opportunity to

dispute the accuracy of the reported information.

       22.     Pursuant to 15 U.S.C. § 1681e, the FCRA requires that First Advantage utilize

reasonable procedures to ensure maximum possible accuracy of the information in its report

regarding Plaintiff.

       23.     First Advantage failed to require certification by Omni that it would comply with

requirements under the FCRA prior to furnishing the report regarding Plaintiff.

       24.     First Advantage failed to maintain and follow strict procedures regarding the

accuracy of information when preparing and furnishing Omni a report regarding Plaintiff and did

not contemporaneously provide their report to Plaintiff.

       25.     First Advantage failed to consider all the relevant information in its possession

when preparing the report regarding Plaintiff.

       26.     First Advantage failed to utilize reasonable procedures to ensure maximum

possible accuracy of the information in its report regarding Plaintiff by failing to consider

Plaintiff’s full and accurate name, middle name and information.

       27.     First Advantage failed to utilize reasonable procedures to ensure maximum

possible accuracy of the information by failing to implement policies that would filter and screen

against the known risks of identity theft and mixed information.


                                                 5
   Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 6 of 9 PageID #: 6




        28.     First Advantage failed to utilize strict procedures to ensure maximum possible

accuracy of information.

                                               Damages

        29.     Omni ultimately became aware of the Defendants mistakes and re-offered the

employment opportunity to Plaintiff.

        30.     However, the damage to Plaintiff has already been done.

        31.     Plaintiff was unable to work for Omni while the issue was ongoing.

        32.     Additionally, the embarrassment and aggravation of how First Advantage and

Omni handled the situation made working at Omni an undesirable situation.

        33.     As a result of this conduct, including the actions and/or inactions of Omni and

First Advantage, the Plaintiff suffered damages including but not limited to:

                a.      Loss of Salary

                b.      Loss of bonuses

                c.      Retirement savings

        34.     Plaintiff has felt embarrassment and frustration over the loss of employment and

damage to her name.

        35.     Plaintiff’s position at Omni would have been a full time job and Plaintiff was

anticipating being able to be gainfully employed for the long term, however the loss of the job

opportunity has instead left Plaintiff’s life in a state of uncertainty.

        36.     Plaintiff has spent significant hours investigating how to rectify the situation.




                                                    6
   Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 7 of 9 PageID #: 7




                                       CLAIMS FOR RELIEF

                                               COUNT I
                        Violations of the Fair Credit Reporting Act as to Omni

       37.    Plaintiff re-alleges and re-incorporates paragraphs one (1) through thirty-seven

(37) above.

        38.   Omni willfully failed to provide Plaintiff with (a) a pre-adverse action disclosure

containing a copy of the consumer report and a description of her rights under the FCRA; and (b)

a pre-adverse action opportunity to dispute the accuracy of the information contained in the

consumer report as required by 15 U.S.C. § 1681b(b)(3).

        39.   Omni’s willful violation of 15 U.S.C. § 1681b has caused damages to Plaintiff for

which Omni is liable under 15 U.S.C. § 1681n.

        40.   Further, Omni’s conduct, action and inaction was willful, rendering it liable for

statutory and punitive damages pursuant to 15 U.S.C. § 1681n.

        41.   In the alternative to paragraph 38 of this complaint, Omni negligently failed to

provide Plaintiff with (a) a pre-adverse action disclosure containing a copy of the consumer

report and a description of her rights under the FCRA; and (b) a pre-adverse action opportunity

to dispute the accuracy of the information contained in the consumer report as required by 15

U.S.C. § 1681b(b)(3).

        42.   In the alternative to paragraphs 38-40 of this complaint, Omni’s negligent

violation of 15 U.S.C. §1681b(b)(3) has caused damages to Plaintiff for which Omni is liable

under 15 U.S.C. § 1681o.

        43.   Plaintiff is entitled to recover costs and attorney’s fees from Omni in an amount to

be determined by the Court pursuant to 15 USC § 1681n and/or § 1681o.




                                                7
   Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 8 of 9 PageID #: 8




        WHEREFORE, Plaintiff respectfully requests that this Court award statutory, actual and

punitive damages against OMNI HOTELS MANAGEMENT CORPORATION, to Plaintiff,

award Plaintiff her attorney fees and the costs of this action pursuant to 15 U.S.C. § 1681n and/or

§ 1681o; and grant all such additional relief as the Court deems appropriate.

                                             COUNT II
                  Violations of the Fair Credit Reporting Act as to First Advantage

        44.    Plaintiff re-alleges and re-incorporates paragraphs one (1) through thirty-seven

(37) above.

        45.    First Advantage violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiffs. First Advantage’s

report was patently false or misleading in such a way and to such an extent that it can be

expected to adversely affect hiring decisions.

        46.    First Advantage violated 15 U.S.C. §1681b(b)(1) by failing to require the user of

a consumer report for employment purposes to certify to comply with its requirements under the

FCRA.

        47.    First Advantage’s conduct, action and inaction were willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 USC § 1681n.

        48.    In the alternative, it was negligent entitling Plaintiff to recover actual damages

under 15 USC § 1681o.

        49.    Plaintiff is entitled to recover costs and attorney’s fees from First Advantage in an

amount to be determined by the Court pursuant to 15 USC § 1681n and/or § 1681o.




                                                 8
   Case 3:19-cv-00897-RGJ Document 1 Filed 12/09/19 Page 9 of 9 PageID #: 9




       WHEREFORE the Plaintiff respectfully requests that this Court award statutory, actual

and   punitive   damages    against   FIRST     ADVANTAGE          BACKGROUND          SERVICES

CORPORATION, jointly and severally; for her attorneys fees and costs; for pre-judgment and

post-judgment interest at the legal rate, and such other relief the Court does deem just, equitable,

and proper.

                                             Respectfully submitted,

                                              /s/ Jason R. Derry, Esquire
                                              Jason R. Derry, Esquire
                                              Florida Bar No.: 0036970
                                              Morgan & Morgan, Tampa, P.A.
                                              One Tampa City Center
                                              201 North Franklin Street, 7th Floor
                                              Tampa, FL 33602
                                              Telephone: (813) 223-5505
                                              Facsimile: (813) 257-0577
                                              jderry@ForThePeople.com
                                              jkneeland@ForThePeople.com
                                              kaitlynm@ForThePeople.com
                                              Attorney for Plaintiff




                                                 9
